943 So. 2d 217 (2006)
Ismael CESAR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-3191.
District Court of Appeal of Florida, Fourth District.
November 1, 2006.
Rehearing Denied January 2, 2007.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm without prejudice to appellant's ability to raise the issue of ineffective assistance of counsel in a motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850.
STONE, SHAHOOD and HAZOURI, JJ., concur.